The Honorable Jim Argue State Senator 5905 Forest Place #210 Little Rock, AR 72207-5245
Dear Senator Argue:
This is in response to your request for an opinion concerning how the nurseryman representative on the State Plant Board must be selected. Arkansas Code Annotated § 2-16-206 (Repl. 1996) provides in part: "(a) There is created and established a State Plant Board, hereinafter to be called `the board,' composed of sixteen (16) members, as follows: . . . (7) A nurseryman, actively engaged in the business, to be elected by the State Nurseryman's Association." With regard to this provision, you have presented the following questions:
  1. Must the person be elected by the State Nurseryman's Association or is it permissible for the association to make a nomination for appointment by the Governor?
  2. Is this a position that ultimately requires appointment by the Governor?
  3. If so, can the Governor require the association to submit the names of three candidates?
In my opinion, A.C.A. § 2-16-206(a)(7) clearly provides that the nurseryman representative is to be elected by the State Nurseryman's Association.1 An answer to your second and third questions is therefore unnecessary.
The foregoing opinion, which I hereby approve, was prepared by Assistant Attorney General Warren T. Readnour.
Sincerely,
WINSTON BRYANT Attorney General
WB:WTR/cyh
1 It should be noted that several members of the State Plant Board, including a "a practical cotton grower," "a practical rice grower," and two farmers, are to be appointed by the Governor. See A.C.A. § 2-16-206. Other members, however, are to be elected by entities such as the State Horticultural Society, the Arkansas Seed Growers Association, the Arkansas Seed Dealers Association, and the State Nurseryman's Association. Id.